Citation Nr: 0326302	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  03-00 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for epilepsy.

2.  Entitlement to service connection for hepatitis C with 
anxiety.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel
INTRODUCTION

The veteran served on active duty from July 1974 to September 
1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was diagnosed with a seizure disorder at 
least three years following discharge from service. 

3.  The veteran is currently diagnosed as having hepatitis C 
secondary to intravenous drug abuse.

4.  Hepatitis C was not incurred in the line of duty.


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated by 
active service nor did it manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2003).

2.  Hepatitis C was not incurred or aggravated in the line of 
duty during a period of active service.  38 U.S.C.A. 
§§ 105(a), 1110 (West 2002); 38 C.F.R. §§ 3.301, 3.303 
(2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, and the United States 
Court of Appeals for the Federal Circuit's (Federal Circuit) 
decision in Disabled  American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003) which invalidated a portion of the implementing 
regulations.  Following a complete review of the record 
evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claims on 
appeal has proceeded in accordance with the provisions of the 
law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in a letter dated October 
8, 2002, and again in a letter dated in April 2003.  The 
Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that the veteran was clearly notified of the 
evidence necessary to substantiate his claims and the 
responsibilities of the parties in obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The Federal Circuit pointed out in Disabled  American 
Veterans v. Secretary of Veterans Affairs, supra., that a 
veteran was entitled to one year to respond to VA's notice of 
rights and responsibilities under the VCAA.  As such, the 
veteran had one year from October 8, 2002, in which to 
respond before VA could proceed under the new judicial 
precedent.  Because this time limit expired in October 2003, 
the Board finds that the appropriate notice time limits have 
passed and this requirement of the VCAA has also been met.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him 
physical examinations.  It appears that all known and 
available medical records relevant to the issues on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claims.  The veteran and his mother testified before the 
Board and the veteran has actively participated in the 
development of his claims on appeal.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA and the applicable 
implementing regulations.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an inservice injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Direct service connection may be granted only when a 
disability was incurred or aggravated in the line of duty 
and not the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, the result of 
his or her abuse of alcohol or drugs.  See 38 C.F.R. 
§ 3.301(a).  Organic diseases and disabilities which are a 
secondary result of the chronic use of drugs and infections 
coinciding with the injection of drugs will not be 
considered of willful misconduct origin.  See 38 C.F.R. 
§ 3.301(c)(3).  An injury or disease, however, which is 
incurred during active service shall not be deemed to have 
been incurred in the line of duty if such injury or disease 
was a result of the abuse of alcohol or drugs by the person 
on whose benefits are claimed.  Drug abuse includes the use 
of illegal drugs for a purpose other than the medically 
intended use or the use of substances other than alcohol to 
enjoy their intoxicating effects.  See 38 C.F.R. § 3.301(d).

The veteran seeks service connection for epilepsy, which is 
deemed to be a chronic disease under 38 C.F.R. 
Section 3.309(a).  Because epilepsy is a chronic disease, 
service connection may be granted under 38 C.F.R. 
Section 3.307(a)(3) if the evidence shows that the disease 
manifest to a degree of ten percent or more within one year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307.  Separation from service is defined as the veteran's 
discharge date.  See 38 C.F.R. § 3.307(a)(2).  Therefore, 
because the veteran was discharged from service in September 
1975, the evidence must show that his chronic disease 
manifest to a degree of ten percent by September 1976, in 
order for service connection to be granted based upon a 
presumptive period.  There is no statutory or regulatory 
provision to allow for an extension of a presumptive period.

The evidence of record shows that the veteran began service 
in the United States Navy in July 1974.  There is no evidence 
of a head injury found in the veteran's service medical 
records and no evidence of a chronic disability at the time 
of discharge examination in September 1975.  In April 1975, 
the veteran was examined and found fit for confinement; he 
was seen shortly after that examination for a cold, a cut 
finger, and an immature personality following a drug 
overdose.  In May 1975, the veteran related a history of 
having begun the use of illicit drugs at the age of fourteen, 
using drugs intravenously at the age of 16, and continuing to 
use drugs while serving in the Navy.

In March 2000, the veteran filed an application for VA 
pension benefits, stating that he had epilepsy, depression, 
hepatitis C, pancreatitis, and a heart condition.  In 
conjunction with this application, he underwent VA 
psychiatric examination in June 2000 and related a history of 
having his first seizure in the late 1970's that, "may have 
been the result of taking drugs."  The veteran also related 
during that interview that he found out he had hepatitis C in 
1995.  The veteran also underwent a general medical 
examination in June 2000.  He did not relate a history of a 
head injury during service to either VA examiner.

In a November 2000 rating decision, the veteran was granted 
nonservice-connected pension benefits.  In response to the 
notification of that decision, the veteran asserted that he 
wanted to pursue a claim of entitlement to service connection 
for hepatitis C.  In May 2002, the veteran submitted a 
statement outlining his disabilities and also requesting 
entitlement to service connection for a seizure disorder.  In 
this statement, the veteran asserted that he had been exposed 
to many risk factors for contracting hepatitis C during 
service, including the use of an airgun injector, but did not 
mention his history of intravenous drug abuse.  He stated 
emphatically that hepatitis C could not be diagnosed prior to 
1992 and that testing prior to that date was "inaccurate and 
inconclusive."  The veteran also related having had his head 
beaten against a foot locker while in confinement during 
service and believing that this event was the cause of his 
seizure disorder.

The veteran submitted a May 2002 statement from a private 
gastroenterologist reflecting a diagnosis of hepatitis C.  
The physician stated that he had taken a history from the 
veteran in October 2000 that included the veteran claiming to 
have been diagnosed as having hepatitis C in 1974 and to have 
used intravenous drugs illegally during that year.  Based 
solely on these assertions, the physician opined that it was 
likely that the currently diagnosed hepatitis C was 
contracted around 1974.  A statement dated in July 2002 from 
a private internist also showed a diagnosis of hepatitis C, 
but this physician opined that the origin of that disease was 
unclear.

Treatment records show continued treatment for hepatitis C 
and a seizure disorder; however, there is no opinion within 
the treatment records of the origin of either disability.  In 
November 1996, a private neurologist who evaluated the 
veteran to assist with treatment of his seizure disorder 
reported the veteran's history to include heavy drug use in 
the 1980's including the abuse of intravenous drugs.  This 
physician also reported that the veteran had not related a 
history of head injury as an adult.  Treatment notes dated in 
2000 reflect a history of hepatitis C with cirrhosis 
secondary to intravenous drug abuse.

The veteran and his mother appeared before the Board and gave 
testimony in May 2003.  Both the veteran and his mother 
testified that the veteran experienced his first seizure in 
1978, and that the family physician eventually diagnosed a 
seizure disorder.  The veteran stated that he began the use 
of anticonvulsant medication in the early 1980's and that he 
had never described the alleged inservice head injury to any 
of his treating physicians.  He also testified that he had 
used illicit drugs intravenously less than six times during 
service and never with a used needle, that he had continued 
to abuse drugs and alcohol following his discharge from 
service, and that he had been off of drugs since 1993 and off 
of alcohol since 1995.  The veteran testified that he was 
first diagnosed as having hepatitis C in 1994, and believed 
he had contracted this disease either from the use of shared 
razors during service, the use of a toothbrush that he was 
required to scrub the bathroom with during service, or from 
the use of an airgun injector during service.

Given the evidence of record, the Board finds that there is 
no evidence of inservice head trauma or treatment for a 
seizure disorder or symptoms generally associated with 
hepatitis C during service.  The veteran has a history of 
intravenous drug abuse prior to and possibly during his 
period of active service.  He was discharged from the United 
States Navy in September 1975 without evidence of a chronic 
disability.

If the testimony of the veteran and his mother is deemed to 
be credible, the veteran had his first seizure in 1978, 
approximately three years following his discharge from 
service.  This disorder has never been medically linked to 
the veteran's period of active service and it appears that it 
was not until May of 2002 that the veteran began asserting 
that he had a head injury during his period of service that 
may have caused the disorder.  It is important to point out 
when weighing the evidence with regard to the claim of 
entitlement to service connection for epilepsy that the 
veteran stated to a psychiatric professional in June 2000 
that he thought his first seizure was brought on by drug use 
and that he has never related the history of a head injury to 
a medical professional.  Accordingly, given the evidence of 
record, the Board finds that the veteran's seizure disorder 
began at least three years following his discharge from 
service and is not medically linked to any event occurring 
during his period of service.  Consequently, service 
connection for epilepsy is denied on both a direct basis and 
a presumptive basis as not having been shown within one year 
of discharge from service.

With respect to the veteran's claim of entitlement to service 
connection for hepatitis C, the Board finds that the only 
opinion of record linking the current diagnosis of hepatitis 
C to the veteran's period of active service is from a private 
physician who based his opinion solely on the history as 
related by the veteran.  The Board is not bound to accept a 
medical opinion unsubstantiated in the medical record.  See 
DeSousa v. Gober, 10 Vet. App. 461 (1997).  It is of interest 
to point out, however, that this opinion makes the leap to 
concluding that the veteran's hepatitis C was incurred during 
service based solely on the veteran's history of having used 
intravenous drugs during service and not of having used 
contaminated razors, a contaminated toothbrush, or of use of 
an airgun injector.

Given the record evidence of the veteran having abused 
illicit drugs intravenously since the age of 16 and being 
diagnosed as having hepatitis C in the 1990's, the Board 
finds that even if the disease was contracted during the 
veteran's period of service, incurrence of that disease 
cannot be deemed to have been in the line of duty as it has 
been medically linked to the abuse of drugs.  Although the 
veteran asserts that he was exposed to other risk factors 
during service, there simply is no medical evidence to 
suggest that any factor other than intravenous drug abuse 
played a role in the contraction of hepatitis C.  
Consequently, service connection for hepatitis C with anxiety 
must be and hereby is denied as not shown to have been 
incurred or aggravated in the line of duty during a period of 
active service.


ORDER

Service connection for epilepsy is denied.

Service connection for hepatitis C with anxiety is denied.



	                        
____________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



